Citation Nr: 9922719	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for a right clavicle 
fracture.

2.  Entitlement to extension of a temporary total disability 
evaluation under the provisions of 38 C.F.R. § 4.30 beyond 
February, 28, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1996 and January 1997 rating 
decisions by the Muskogee, Oklahoma, Regional Office.  The 
veteran's claims file was subsequently transferred to the 
Wichita, Kansas, Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's right clavicle fracture residuals reflect 
no more than minimal symptomatology and minimal functional 
loss due to pain.

2.  On October 17, 1996, the veteran underwent a left 
proximal tibia osteotomy.

3.  There is evidence, including a VA physician's letter 
dated in December 1996, that the veteran remained on 
convalescent status through March 1997.


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased (compensable) 
rating for a right clavicle fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5203 (1998).

2.  An extension of a temporary total disability evaluation 
under the provisions of 38 C.F.R. § 4.30 to March 31, 1997, 
based upon surgical treatment in October 1996, is warranted.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating For A Right Clavicle Fracture

The veteran asserts that a compensable rating is warranted 
for his right shoulder disability.  Initially, the Board 
notes that the veteran has presented a claim that is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records show that the veteran suffered a 
right clavicle fracture in October 1972.  The veteran was 
granted service connection for a right clavicle fracture in 
November 1974, and was assigned a zero percent disability 
rating which has remained in effect since that time.

In January 1997 the veteran underwent a VA joints 
examination.  The veteran indicated that he had occasional 
shoulder pain when laying on his right side and occasional 
pain when lifting heavy objects.  Examination revealed a 
nodule in the mid-portion of the right clavicle in the region 
of the fracture.  There was no tenderness to palpation and no 
evidence of pseudo articulation.  The impression was old, 
healed right clavicle fracture, minimal symptomatology; 
functional loss due to pain is minimal.

In an August 1998 statement the veteran indicated that his 
right shoulder "ached all the time."  He stated that during 
the rainy season he could barely lift his right arm above his 
head.  He also stated that the pain impacted his ability to 
throw a baseball, sleep, and operate a motor vehicle.

The veteran's right shoulder disability is currently rated as 
zero percent under Diagnostic Code 5203, which applies to 
impairment of the scapula or clavicle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (1998).  This diagnostic code provides 
for a 10 percent rating for malunion or nonunion without 
loose movement of the clavicle or scapula.  There has been no 
evidence of malunion or nonunion of the joint that would 
warrant the assignment of a 10 percent rating under this 
diagnostic code.

A compensable rating under the appropriate diagnostic codes 
would require evidence of limitation of motion of the arm at 
shoulder level or favorable ankylosis with abduction at 60 
degrees, neither of which has been shown to be present.  38 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (1998).  However, 
the evidence does not show, nor has the veteran contended, 
that he suffers from limitation of motion of his right arm at 
the shoulder level.  The Board is aware that the veteran has 
indicated that he suffers pain in his right shoulder, 
especially when lifting heavy objects.  However, there is no 
objective medical evidence of pain resulting in functional 
limitation so as to warrant a compensable rating.  
38 U.S.C.A. § 4.40, 4.45; See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The medical evidence does not show limitation of 
function of the right shoulder due to pain, weakness, or any 
other symptom.  For these reasons, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for the veteran's service-connected fracture of the right 
clavicle.

In reaching this decision, the Board finds that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for assigning 
a compensable rating.  38 U.S.C.A. § 5107(b).

II.  Extension Of A Temporary Total Convalescence Rating

The Board finds that the veteran's claim for an extension of 
a temporary total convalescence rating under 38 C.F.R. § 4.30 
beyond February 28, 1997, to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for an equitable resolution 
of this issue has been obtained.

An RO decision in November 1974 granted the veteran service 
connection for his left knee disorder (tear, medial meniscus 
and medial collateral ligament, left knee with effusion) and 
assigned a 30 percent disability evaluation effective from 
June 1974.  A 20 percent rating was assigned in a May 1976 
rating decision effective January 28, 1976.  Based on a 
hospital report showing that the veteran underwent left knee 
arthroscopy with debridement in July 1995, an RO rating 
decision in October 1995 granted a temporary total evaluation 
for convalescence under 38 C.F.R. § 4.30 from July 3, 1995 to 
September 1, 1995.  Based on medical records showing that the 
veteran underwent a left proximal tibial osteotomy in October 
1996, an RO rating decision in December 1996 (the decision 
under appeal) granted a temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30 from October 17, 1996 to 
January 1, 1997.  Based on additional evidence submitted by 
the veteran, an RO decision in January in 1997 granted a 
temporary total evaluation for convalescence under 38 C.F.R. 
§ 4.30 from October 17, 1996 to March 1, 1997.  By VA letter 
dated in March 1997, the veteran was informed that the 
disability evaluation would be adjusted back to the 
prehospital rate of 20 percent effective March 1, 1997.  In 
March 1997, the veteran asserted a claim of entitlement to an 
extension of paragraph 30 benefits beyond March 1997.

VA medical records indicate that the veteran underwent a left 
proximal tibia osteotomy on October 17, 1996.  The 
preoperative and postoperative diagnosis was medial joint 
arthrosis, left knee.  There were no known intraoperative 
complications.  The postoperative plan stated that 
weightbearing was as tolerated on the left lower extremity in 
his cast.  The cast was not to be removed for six weeks if he 
tolerated the swelling and had no postoperative 
complications.  A VA medical record indicates that on October 
23, 1996, the cast was removed for visualization of his wound 
due to a high temperature of unknown origin; the wound was 
aspirated and recast with a slight valgus and flexion mold.

A November 1996 VA discharge summary reflects that the 
veteran underwent irrigation and debridement with partial 
delayed primary closure, left knee wound.  The discharge 
diagnosis was wound dehiscence, left knee.  

A December 1996 letter from a VA physician (James R. Green, 
JR., M.D.) indicated that with the exception of the November 
1996 wound dehiscence, the veteran was convalescing within 
the realm of expected postoperative care.  It was noted that 
the veteran might require another procedure on the 
contralateral extremity.  Dr. Green noted that the veteran's 
left knee would require approximately four to six months of 
healing including rehabilitation; he remarked that it was 
reasonable to excuse the veteran from his normal work 
activities during this period of time.  Dr. Green said that 
the veteran would be evaluated later and notification of 
medical release would be given.  

VA outpatient treatment records from January 1997 to June 
1997 reflect that the veteran was seen for follow-up for his 
left knee.  A January 1997 record noted that the veteran was 
to wean himself from crutches and continue range of motion 
exercises.  A February 1997 record indicates that the veteran 
stated that pain in the left knee was improving; he had full 
weightbearing without crutches or a cane.  The veteran's knee 
had range of motion to 110 degrees and was nontender upon 
palpation.  

The Board observes that based on medical records showing that 
the veteran underwent a right proximal tibial osteotomy in 
April 1997, an RO rating decision in June 1997 granted a 
temporary total evaluation for convalescence under 38 C.F.R. 
§ 4.30 from April 8, 1997 to July 1, 1997.  A January 1998 
rating decision extended the July 1, 1997 date to October 1, 
1997.  A July 1997 letter from a VA physician (William 
Puffinbarger, M.D.) stated that the veteran would need 4-6 
months before he could be fully medically released for his 
right knee disability.

The veteran has submitted several statements in support of 
his claim.  He remarked that physicians would not operate on 
his right knee any sooner than they did because they wanted 
to wait for his left knee to heal and be strong enough to 
carry the weight of his body.

A temporary total disability rating (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is warranted 
for a period of one, two, or three months.  Awards commence 
on the day of hospital admission and continue for a period of 
one to three months from the first day of the month following 
hospital discharge or outpatient release.  38 C.F.R. § 4.30.  
A total rating shall be assigned if treatment of a service-
connected disability results in surgery necessitating at 
least one month of post-operative convalescence; or required 
surgery, with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of one major joint or more, the necessity for confinement, or 
the continued use of a wheelchair or crutches; or 
immobilization by cast, without surgery, of one major joint 
or more.  38 C.F.R. § 4.30(a)(1), (2), and (3).  Extensions 
of one to three months, not to exceed a total convalescent 
period of six months, may also be granted.  38 C.F.R. § 
4.30(b)(1).

In this case, the central question is whether the evidence 
indicates that the veteran required convalescence from the 
October 1996 surgery after February 28, 1997.  Dr. Green 
stated in his letter of December 1996 that the veteran would 
require further convalescence , with the minimum time 
extending through March 1997.  There is nothing from the 
doctor that indicates a shorter time.  The evidence supports 
the veteran's assertion that his right knee surgery (April 
1997) was delayed until such time as the left lower extremity 
had strengthened.  He had the surgery in April.  Therefore, 
the Board finds that the veteran's October 1996 surgery 
required his convalescence until March 31, 1997.  However, as 
the veteran underwent right knee surgery in April 1997, it is 
evident that the veteran did not need 30 days convalescence 
in April 1997 for his left  knee.  Accordingly, extension of 
a temporary total rating for convalescence from surgery 
beyond March 31, 1997, is not warranted.  38 C.F.R. § 4.30.

ORDER

A compensable rating for a right shoulder disability is 
denied. 

Entitlement to an extension of a temporary total convalescent 
rating under 38 C.F.R. § 4.30, to March 31, 1997, is allowed.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


